

July 18, 2008



VIA EMAIL & FIRST CLASS MAIL
 
Mr. Murray Fleming
Mr. Brian Lavery
Nacel Energy Corporation
1128 12th Street, Suite B
Cody, Wyoming 82414




  Re:
Resignation

 
Dear Mr. Fleming and Mr. Lavery:
 
     I am hereby resigning my position as President and Chief Executive Officer
of Nacel Energy Corporation (“Nacel”), effective today. I will be available over
the next two weeks to assist Nacel in an orderly transition.
 
     Regrettably, despite my efforts over the last few weeks, we have been
unable to reach mutual agreement as to the steps which need to be taken by Nacel
to address the matters raised by the pending SEC investigation, including, but
not limited to, the development of a corrective action plan and the public
disclosure of material information. The investigation appears to revolve
primarily around circumstances and events which took place prior to my retention
as a consultant to Nacel and my appointment as President and CEO. It does not
appear that we can come to any agreement as to the future of this company or the
fulfillment by Nacel of its obligations as a public company to its shareholders.
At minimum, these circumstances are hampering the ability of Nacel to move
forward with its business development plan.
 
     After much thought, I have concluded that I cannot continue to be
associated with Nacel and am thus tendering my resignation. In addition,
pursuant to Nacel’s by-laws and Wyoming law, I am entitled to indemnification by
Nacel of my current and future legal fees and expenses that are being incurred
in connection with the SEC’s investigation and any other proceedings or
litigation that may relate to or arise from my association with Nacel. I request
that I be provided with an advance of funds to pay for such fees and expenses.
 
     Last, I request the return to me by Nacel of the four wind energy projects
which I organized and delivered to Nacel, through Mr. Fleming, in connection
with my retention by Nacel. In exchange, I will return the shares of Nacel
restricted common stock that I received for these projects. Please be in touch
so that we can coordinate this exchange, as well as the payment by Nacel of my
current and future legal fees and expenses relating to Nacel.
 
Sincerely,



Dan Leach

 
cc:     
Martin Berliner, Esq.
David Zisser, Esq. 
 
Stavroula E. Lambrakopoulos, Esq.
Robert H. Rosenblum, Esq. 
 
Michael Williams, Esq. 

 
 

--------------------------------------------------------------------------------

